ACCEPTED
                                                                            03-13-00123-CV
                                                                                    5759010
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                      6/22/2015 12:18:14 AM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                No. 03 – 13 – 00123 - CV

                                                           FILED IN
                                                    3rd COURT OF APPEALS
                 In The Court Of Appeals                 AUSTIN, TEXAS
          For The Third Court Of Appeals District   6/22/2015 12:18:14 AM
                      Austin, Texas                     JEFFREY D. KYLE
                                                             Clerk




         FRANCIS WILLIAMS MONTENEGRO,
                    Appellant,

                            v.

                     WELLS FARGO
                       Appellee.



   ON APPEAL FROM COUNTY COURT AT LAW #2
            TRAVIS COUNTY, TEXAS
    TRIAL COURT CAUSE NO. C-1-CV-12-006182

APPELLANTS’ MOTION FOR EXTENSION OF TIME
     TO FILE MOTION FOR REHEARING

                Francis Williams Montenegro
Counsel for Francis Williams Montenegro and Lynda Williams
                   State Bar No. 21533500
                     1503A E. 13th Street
                    Austin, Texas 78702
                 Telephone: (512) 554-2812
                MontenegroLaw@gmail.com
                    Identity of Parties and Counsel

Appellant:
Francis Williams Montenegro
Lynda Williams
Appellant’s Counsel:
Francis Williams Montenegro
State Bar No. 21533500
1503A E. 13th
Austin, Texas 78702
Telephone: (512) 554-2812
Email: Montenegrolaw@gmail.com

Appellee:
Wells Fargo Bank, NA
Appellee’s Counsel:
Kirk A. Schwartz
Blake Henshaw
H. Gray Burks, IV
SHAPIRO SCHWARTZ, LLP
State Bar No. 24004908
5450 Northwest Central, Suite 307
Houston, TX 77092
Telephone: (713) 933-1541
            (713) 933-1532
Facsimile: (847) 879-4854
Email: kschwartz@logs.com
bhenshaw@logs.com
gburks@logs.com
TO THE HONORABLE SEVENTH COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 49.1, Appellants Francis Williams

Montenegro and Lynda Williams, by and through their undersigned attorney

of record, file this Final Motion for Extension of Time to File Motion for

Rehearing, and for cause would show the following:

      1)    On June 3 2015, this court affirmed the judgment of the trial

court in this cause. A Motion for Rehearing of this court’s judgment, then,

was due June 18, 2015

      2)    Because of the closing and moving of Appellants’ law office, it

was very difficult for Appellant Francis Williams Montenegro, representing

himself pro se and also Appellant Lynda Williams, to adequately research

and prepare the issues for his motion for rehearing by the original deadline

of June 18, 2015. The stress of the move also aggravated counsel’s medical

condition for which he was hospitalized three times in the last four months.

Appellant also requests his motion be granted pursuant to TRAP 49.8.

      3)    No previous motion for extension of time to file the motion for

rehearing has been requested or granted.

      4)    This motion is made not for delay but in the interest of justice.


                         PRAYER FOR RELIEF
      For the reasons set forth above, Appellant prays that this Court extend

the deadline for filing his brief until July 20, 2015

                                        Respectfully submitted,


                                        /s/ Francis Williams Montenegro
                                        Francis Williams Montenegro
                                        Counsel for Appellants
                                        State Bar No. 21533500
                                        1503A E. 13th St.
                                        Austin, Texas 78702
                                        Telephone: (512) 554-2812


                   CERTIFICATE OF CONFERENCE

I Francis Williams Montenegro, Attorney for Appellants, hereby certify that
I attempted to contact by email with of Philip Reeves of Shapiro Schwartz,
LLP, counsel for Appellees. On June 19, 2015 I was informed that Mr.
Reeves however is no longer with that firm. That same afternoon I
consulted with Blake Henshaw of Shapiro Schwartz. He can only agree to a
ten (10) day extension.
                                       /s/ Francis Williams Montenegro
                                       Francis Williams Montenegro
                                       Counsel for Appellants
                  CERTIFICATE OF COMPLIANCE

      I, Francis Williams Montenegro, Counsel for Appellants, certify that

the word count for this motion, as counted by Microsoft Word, is 582.

                                      /s/ Francis Williams Montenegro
                                      Francis Williams Montenegro


                     CERTIFICATE OF SERVICE

I, Francis Williams Montenegro, Attorney for Appellants, certify that a true
and correct motion of this First Motion to Extend Time to File Appellant’s
Motion for Rehearing was on this 21st of June 2015, delivered to the counsel
for Appellees, SHAPIRO SCHWARTZ, LLP, by electronic service through
CaseFileExpress, and by email at: bhenshaw@logs.com , Attention Blake
Henshaw.


                                      /s/ Francis Williams Montenegro
                                      Francis Williams Montenegro
                                      Attorney for Appellants